Allow me first of all to congratulate
Mr. Theo-Ben Gurirab, Minister for Foreign Affairs of
the Republic of Namibia, for having been elected
President of the General Assembly at its fifty-fourth
session. At the same time, I would like to express my
appreciation of and respect for the President of the
General Assembly at its fifty-third session, Mr. Didier
Opertti, for the results achieved during his presidency.
Let me also express my deep respect for Secretary-
General Kofi Annan, for his excellent leadership of the
Organization. I wish to assure him that the Republic of
Macedonia is ready to continue to closely cooperate with
him.
The Republic of Macedonia welcomes the admission
of the new Members — the Republic of Kiribati, the
Republic of Nauru and the Kingdom of Tonga — and
wishes them success in their contribution to United
Nations activities, and at the same time expresses its
41


readiness to establish diplomatic relations with them. Also,
I hope that we shall continue the process of establishing
diplomatic relations between the Republic of Macedonia —
of course, using the constitutional name — and Member
States with which we have not yet done so.
On this occasion, I would like to express my deepest
condolences to the people of Taiwan on the earthquake that
hit the Republic of China on Taiwan, with which the
Republic of Macedonia has recently established diplomatic
relations.
It is with regret that we have to note that one of the
main characteristics of the past year was flagrant and highly
risky disrespect for the fundamental values of democratic
society. In addition to the major tragedies the world was
faced with, we witnessed a growing trend of armed
conflicts and internal and external tensions. Concerning the
area surrounding the Republic of Macedonia, I would focus
on the huge humanitarian crisis that took place in South-
Eastern Europe and the heavy consequences which
jeopardized the stability and security of the Balkans and
beyond in Europe.
The Kosovo crisis had particularly adverse effects on
my country. We had to cope with an enormous influx of
refugees, numbering more than 360,000, or 18 per cent of
the total population. The Republic of Macedonia entered a
rather difficult economic, social and political situation that
tended to destabilize it, particularly against the background
that the international community reacted with insufficient
speed and agility. The damage which the Macedonian
economy suffered is enormous, amounting to approximately
$660 million. A large number of workers were dismissed as
a result of lost markets and increased transportation costs.
The unemployment rate reached 40 per cent. All of this has
negatively affected the already poor economic and social
situation. In these circumstances, the citizens of the
Republic of Macedonia have demonstrated great
humaneness towards the refugees, tolerance and solidarity,
but also restraint in the conditions of enormous social,
political and economic pressure they were exposed to and
whose consequences could have been more dramatic.
Finally, we should not forget that there are still 30,000
refugees in the Republic of Macedonia. I urge the
Assembly to continue the joint efforts for their safe return
to their homes.
At the same time, the peace forces of the North
Atlantic Treaty Organization (NATO) for Kosovo were
deployed in the Republic of Macedonia in support of the
international efforts for a political resolution of the crisis,
as were a large number of international governmental and
non-governmental organizations.
Macedonia has managed to overcome these
hardships, but the consequences are still being felt in the
national economy. Financial assistance and support from
the international community are indispensable for the
recovery of the national economy. It is beyond doubt that
compensation for the damage we suffered by making our
national capacities available for the resolution of the
Kosovo crisis should be an obligation of the international
community.
The Macedonian Government highly appreciates the
assistance provided by the international community thus
far through certain financial institutions or on a bilateral
basis. The assistance should continue, which is to say, we
expect States to fully carry out the commitments they
have undertaken. This is the right moment to write off
parts of our external debts as a recognition of the efforts
we are making to overcome the crisis. Today, the only
thing that the Republic of Macedonia requests is the
fulfilment of the promises made by the international
community during the crisis.
Even prior to the outbreak of the crisis and the
adoption of Security Council resolution 1244 (1999), my
country had consistently supported a peaceful and
political solution to the Kosovo crisis that would include
substantial autonomy within the framework of the Federal
Republic of Yugoslavia; respect for the human rights of
all living in Kosovo; respect for the inviolability of
existing borders; the cessation of hostilities and of
repression; the deployment of peace forces; the safe and
free return of refugees; the demilitarization of the Kosovo
Liberation Army (KLA) and other paramilitary forces;
and the economic reconstruction of Kosovo and the
region.
I would like to take this opportunity to commend the
efforts made fully to implement Security Council
resolution 1244 (1999). The Republic of Macedonia, in
this respect, will continue to support the United Nations
Interim Administration Mission in Kosovo (UNMIK), the
European Union, the Organization for Security and
Cooperation in Europe, the Council of Europe and all
other international governmental and non-governmental
organizations. In this context, I would like to recall that
on many occasions the Macedonian Government has
demonstrated its readiness closely to cooperate with the
Secretary-General, Mr. Kofi Annan, with his Special
42


Representative, Mr. Kouchner, and with UNMIK, and that
it has offered its good offices.
The Republic of Macedonia strongly supports the
Stability Pact for South-Eastern Europe as one of the most
important adopted documents for the wider region and for
Europe. Furthermore, it is prepared to take an active part in
its implementation and to contribute to the reconstruction
and stabilization of the region and its speedy integration
into European structures. The Stability Pact, through its
three pillars, or “working tables”, and through the relevant
international global and regional institutions, is expected to
contribute to a lasting stabilization of the region and to its
final integration into European and Euro-Atlantic structures.
To this effect, I would like to call upon all of the parties to
this extremely important document to mutually reinforce
their activities and to enhance their coordination.
I would here like to underscore the strong interest of
the Republic of Macedonia in the prompt implementation
of the second pillar for economic development and
reconstruction. The most important issue linked with its
unimpeded functioning and the realization of the desired
results — greater inclusion of the Balkans in European
economic, political and democratic trends — is the setting
up of lasting mechanisms for the necessary fund-raising and
the securing of funds to this end. Many United Nations
programmes and activities could be used for this purpose.
The Republic of Macedonia is interested in seeing the
United Nations play a role in this sphere.
The Republic of Macedonia will propose a pertinent
draft resolution at this session of the General Assembly that
stresses the importance of the prompt consolidation and
development of South-Eastern Europe, the importance of
the Stability Pact and the need for the full implementation
of Security Council resolution 1244 (1999). We are
convinced that the draft will be supported by all States
Members of the United Nations.
Let us hope that this will be the last crisis in the
Balkans or South-Eastern Europe. But to prevent any
recurrence of this kind of situation, we will have to defend
more successfully democratic principles and values and
develop long-term preventive strategies.
I am convinced that the beginning of the next
millennium will mark a new era in the history of this area,
which has been overburdened with conflicts and therefore
needs to focus primarily on its own development and
prosperity. In the long run, regional stability can be
provided by economic development, democracy, respect of
human rights and the rights of national minorities, and
bilateral and regional cooperation. However, the best way
to guarantee the security of the region and transform it
into an area of democracy, development, stability and
cooperation is for the countries of the region to join the
European Union and the North Atlantic Treaty
Organization (NATO) and become fully fledged members.
The Republic of Macedonia is among the countries
most affected by the crisis — economically, socially and
politically. This has hampered our efforts to build a
society that meets the expectations of our people.
Despite the major challenges it has confronted in the
past, my country has managed to implement and advance
the strategic commitments set out in its foreign policy:
integration in the European Union, inclusion in
Euro-Atlantic security structures and development of
good-neighbourliness.
The success of that policy is reflected in the fact that
the Republic of Macedonia was able to stay out of the
four armed conflicts which have taken place in the last
decade on the territory of the former Yugoslavia. For the
first time in the history of the Republic of Macedonia as
an independent country, we have been faced with a war
on our borders. In such circumstances, the contribution of
the peaceful and constructive Macedonian policy to
conflict resolution is highly significant. The Republic of
Macedonia is fully committed to carrying out the reforms
that have been initiated, based on European standards, in
the political, economic and democracy fields, with
maximum respect for human rights, including minority
rights.
That commitment by the Macedonian Government
and the results of the reforms have been commended by
the international community. That is precisely why the
European Union has decided that the Republic of
Macedonia should be the first partner in the
commencement of negotiations for the conclusion of the
Stability and Association Agreement.
The Republic of Macedonia has a long-term
commitment to the continuing improvement of its
relations with all of its neighbours. The advancement and
development of these relations, as well as of bilateral
cooperation with all of its neighbours, is evidenced by
intensive cooperation in the framework of a number of
regional initiatives. Two trilateral meetings have taken
place among the Ministers of Foreign Affairs of
Macedonia, Albania, Bulgaria and Greece, the aim of
43


which was to coordinate and promote activities aimed at a
more successful implementation of the Stability Pact.
I would like to emphasize that the policy of the
Government of the Republic of Macedonia, elected less
than a year ago, is aimed in particular at improving, as
soon as possible, the situation in the region. To this effect,
many practical steps have been taken, which to our mutual
satisfaction are yielding results.
As we approach the new millennium, the last session
of the General Assembly for this century is undoubtedly the
forum best suited to evaluating what has been achieved in
the area of the promotion and protection of human rights
and freedoms. Over the last 50 years, impressive progress
has been made in international humanitarian law. Today, we
are proud to note that the United Nations, having adopted
the fundamental Universal Declaration of Human Rights,
has managed to affirm the international consensus on the
basic postulates of human dignity and to promote them as
a basic standard and objective to be attained by all
individuals and nations.
Of no less importance is the promotion and
strengthening of all United Nations human rights bodies
engaged in the protection and promotion of human rights,
including minority rights. In this regard, the Republic of
Macedonia supports the reform of the mechanisms and
functioning of the United Nations bodies in this area.
This year we mark the tenth anniversary of the
adoption of the Convention on the Rights of the Child.
Although this Convention has been ratified by almost all
States, its genuine implementation is still a desired aim. A
large number of children are still victims of disrespect for
their fundamental rights. We therefore fully and firmly
support the efforts made at this year's session of the
Commission on Human Rights to undertake concrete
measures for the protection of the rights of the child, the
aim of which is to promote the next century as the century
of the universal protection of the rights of the child.
The role and efforts of the international community in
the full implementation of currently accepted standards and
principles are important, but the primary role and
responsibility lies with the States themselves. As is evident
from the democratic development of my country, the
Republic of Macedonia completely associates itself with the
endeavours of the international community for the
observance and promotion of human rights.
In the twenty-first century the maintenance of
international peace and security all over the world should
be the priority aim of our Organization. As the Secretary-
General stated in his report, the world, and our
Organization in particular, will be faced with the need to
be fully involved in the prevention and peaceful
resolution of conflicts and with the development of the
affected States. The elimination of poverty and reducing
the gap between the developed and developing countries
should be our priorities, as my colleagues have already
said. In the next century the Republic of Macedonia
would like to see an improvement in economic
development and international economic cooperation, as
well as an enhancement of efforts being made within the
disarmament process and greater support for them.
We may note that the global community has
achieved significant improvements with regard to living
standards and the reduction of poverty. The global
economy is showing modest but constant growth of 2 per
cent annually, while the volume of trade is continuing to
increase. However, it seems that, irrespective of the
important accomplishments, the world community is
confronted with a series of alarming problems that must
be resolved.
Increased world poverty and unemployment are key
problems, which should be the main preoccupation of the
international community, the aim being to eliminate them.
Half the population of the world lives on less than $3 per
capita per day, while the unemployment rate is increasing
continuously; the international community has to face the
challenge of overcoming that situation. Decisions of the
international community regarding international economic
policies are most frequently made in the United Nations
framework. The Governments of the developed countries
have a leading role to play and the primary responsibility
in this domain.
The indebtedness of the developing countries and
countries in transition is mainly a result of inappropriate
political circumstances, in the form of armed conflicts;
different types of embargoes and factors make it
impossible for them to market their goods; and natural
disasters. Writing off the debts, or part of the debts, of
the countries affected by objective external factors would
have a very positive impact on diminishing global poverty
and unemployment and on economic development. Only
the economically developed and independent State can be
truly politically independent and sovereign and have a
role to play in the international community.
44


Globalization of the world economy and liberalization
of world trade are necessary preconditions for the
improvement of living standards and the reduction of
existing differences in countries' development relative to
global development. The role of the United Nations in this
area is of great importance. The increased globalization and
liberalization of the world economy should be accompanied
by a lowering of existing barriers and by facilitating the
free transfer of goods and services and of the work force.
This would create a unified world economy in its true
meaning.
In the next century more attention will be placed on
the observance of the United Nations Charter. In the
interests of the maintenance of international peace and
collective security, it is extremely important that Security
Council decisions be made on behalf of all the Member
States of our Organization, without its being possible for
them to abuse the right of veto. The contribution of the
Republic of Macedonia to the promotion of peace and
security is well known, and this was confirmed by the
deployment on its territory of the United Nations Preventive
Deployment Force (UNPREDEP), which was unfortunately
terminated at the moment when the region may have been
most in need of it.
The importance of the leading role played by this
single universal Organization is reflected in its skill in
adapting to real situations and practical problems. I am
deeply convinced that the new challenges are already
reflected in the manner of operation of our Organization
and in its structure. I would like to salute the firm
determination to continue to implement United Nations
reforms, which have already produced results, as stated in
the Secretary-General's report. The Republic of Macedonia
is of the opinion that the reform of the United Nations
system will be successful only if reform of the Security
Council is followed by reform of the General Assembly and
the Economic and Social Council.
We expect the fifty-fourth session of the General
Assembly to successfully conclude preparations for the
organization of the Millennium Assembly in the year 2000.
In this context, we are anticipating with great interest the
Secretary-General's report. At the same time, we join the
appeal for all Member States to be represented by heads of
State or Government at that event.
United Nations Member States must constantly
contribute to the strengthening of the basic democratic
values of peace, security, stability, social and economic
development, respect for international law and respect for
human and minority rights. The United Nations is the true
place for the improvement of these basic values. The
resolution of each country to persist in that way is of
crucial importance in determining whether we will jointly
manage to fully implement these commitments and enjoy
the fruits of development.
I would like to assure the Assembly that the
Republic of Macedonia has already embarked on that road
and will continue to make its contribution to the full
implementation of those values.






